           Case 7:18-cv-00160-LSC Document 118 Filed 01/19/20 Page 1 of 11               FILED
                                                                                2020 Jan-19 PM 10:51
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION

  KIMBERLY and JOHN STAPLES,             §
                                         §
                Plaintiffs,              §
                                         §
  v.                                     §        Case No: 7:18-cv-00160-LSC
                                         §
  H. WALKER ENTERPRISES, LLC,            §
  RENAISSANCE MAN FOOD                   §
  SERVICES, LLC, and SIMMONS             §
                                         §
       Defendants.                       §

              DEFENDANT SIMMONS PREPARED FOODS, INC.’S
                           EXHIBIT LIST

PLF. DEF. Date
                 Marked:              Admitted:                Description of Exhibits
No.   No offered
                                                         Limited Liability Company
       1                                                 Agreement of Walker Foods, LLC
                                                         (RMFS 369-417)
                                                         Simmons’ offer of employment to
       2                                                 John Staples, dated June 12, 2008
                                                         (Simmons 65)
                                                         Chip Miller email to Linda Ross re:
       3                                                 update to offer to John Staples
                                                         (Simmons 96-97)
                                                         Simmons’ offer of employment to
       4                                                 John Staples, dated February 20,
                                                         2009 (Simmons 98)
                                                         John Staples’ executed offer letter,
       5
                                                         dated March 6, 2009 (Simmons 80)
                                                         Consent Resolutions of the Board
       6                                                 of Managers of Walker Foods, LLC
                                                         (Simmons 555-57)



  DEFENDANT SIMMONS PREPARED FOODS, INC.’S
  EXHIBIT LIST                                                               PAGE 1
           Case 7:18-cv-00160-LSC Document 118 Filed 01/19/20 Page 2 of 11




PLF. DEF. Date
                 Marked:              Admitted:              Description of Exhibits
No.   No offered
                                                       Redline draft MOU between
                                                       Herschel Walker and Simmons
      7
                                                       Prepared Food[s], Inc. (Simmons
                                                       251-57)
                                                       Simmons’ Performance
      8                                                Management for John Staples
                                                       (Simmons 68)
                                                       Execution copy of MOU between
                                                       H. Walker Enterprises, LLC and
      9
                                                       Simmons Prepared Food[s], Inc.
                                                       (Simmons 244-50)
                                                       John Staples email to Herschel
      10                                               Walker re: brokerage, structure, and
                                                       compensation (Staples 4733)
                                                       John Staples email to Daniel
      11                                               Houston re: Alabama residency
                                                       (RMFS 251-54)
                                                       Gary Murphy email to John Staples
      12                                               re: account management (John
                                                       Staples Deposition Exhibit No. 57)
                                                       Operating Agreement of Diversified
      13                                               Food Solutions LLC (Staples 26-
                                                       39)
                                                       Executed Renaissance Man Food
                                                       Services, LLC Broker Agreement
      14
                                                       (John Staples’ Deposition Exhibit
                                                       No. 13)
                                                       Executed Operating Agreement of
      15                                               Diversified Sales and Marketing
                                                       LLC (Staples 44-57)
                                                       Simmons’ Disciplinary Actions
      16                                               Policy (rev. 01-01-15) (Simmons
                                                       201-02)
                                                       Letter from Randy Sanders re: Kim
      17
                                                       Staples’ relocation (Staples 731)




  DEFENDANT SIMMONS PREPARED FOODS, INC.’S
  EXHIBIT LIST                                                               PAGE 2
           Case 7:18-cv-00160-LSC Document 118 Filed 01/19/20 Page 3 of 11




PLF. DEF. Date
                 Marked:              Admitted:              Description of Exhibits
No.   No offered
                                                       Executed Inventory Agreement
                                                       between Simmons Prepared Foods,
      18
                                                       Inc. and Renaissance Man Food
                                                       Services, LLC (Simmons 258-60)
                                                       John Staples’ 2015 W-2 (Simmons
      19
                                                       1-2, 5,6)
                                                       John Staples email to Clinton
      20                                               Sledge re: change of address (John
                                                       Staples’ Deposition Exhibit No. 61)
                                                       Executed Limited Liability
                                                       Company Agreement of DSM Sales
      21
                                                       and Marketing, LLC (Staples 542-
                                                       96)
                                                       John Staples’ email to Simmons’
      22                                               employees re: old broker, new
                                                       broker (Staples 729)
                                                       John Staples’ email to Randy
                                                       Sanders re: RMFS w/ attachment
      23
                                                       (John Staples’ Deposition Exhibit
                                                       No. 12)
                                                       Ron Eisenman email to John Staples
                                                       re: draft of the LLC Agreement for
      24
                                                       new DSM Sales and Marketing
                                                       (RMFS 34-93)
                                                       Executed Broker Agreement
                                                       between RMFS and DSM Sales &
      25
                                                       Marketing, LLC, dated October 1,
                                                       2016 (Staples 2138-43)
                                                       Chris Drazan email to John Staples
      26
                                                       re: opportunities (RADIAN-GT 19)
                                                       John Staples email to Katie
                                                       Redmond re: DSM authorization
      27
                                                       (John Staples Deposition Exhibit
                                                       No. 7)
                                                       David Jackson email to John
      28                                               Staples re: administrative fee
                                                       (Staples 737-39)

  DEFENDANT SIMMONS PREPARED FOODS, INC.’S
  EXHIBIT LIST                                                               PAGE 3
           Case 7:18-cv-00160-LSC Document 118 Filed 01/19/20 Page 4 of 11




PLF. DEF. Date
                 Marked:              Admitted:              Description of Exhibits
No.   No offered
                                                       Ron Eisenman email to John
      29                                               Staples re: administrative fee
                                                       (Staples 805-08)
                                                       Herschel Walker email to David
                                                       Jackson re: Simmons’
      30
                                                       administrative fee (Simmons 137-
                                                       39)
                                                       John Staples’ 2016 W-2 (Simmons
      31
                                                       7-8)
                                                       John Staples email to Ron
                                                       Eisenman re: February brokerage
      32
                                                       (John Staples Deposition Exhibit
                                                       No. 9)
                                                       David Jackson email to Herschel
                                                       Walker and Ron Eisenman re:
      33
                                                       expense reimbursement issue (John
                                                       Staples Deposition Exhibit No. 43)
                                                       Todd Simmons email to David
      34                                               Jackson re: expense reimbursement
                                                       issue (Simmons 153-56)
                                                       Consultant Agreement between
                                                       DSM Sales and Marketing, LLC
      35
                                                       and Momentum Sales and
                                                       Marketing (Staples 2020-29)
                                                       John Staples email to Ron
      36                                               Eisenman re: Waffles - first order
                                                       pending (Staples 4814-817)
                                                       Herschel Walker email to John
      37                                               Staples re: preparation for Simmons
                                                       meeting (Staples 791-93)
                                                       John Staples email to Randy
                                                       Sanders re: response re DSM bank
      38
                                                       account (John Staples Deposition
                                                       Exhibit No. 4)
      39                                               Text messages re: MSM (RT-043)




  DEFENDANT SIMMONS PREPARED FOODS, INC.’S
  EXHIBIT LIST                                                               PAGE 4
           Case 7:18-cv-00160-LSC Document 118 Filed 01/19/20 Page 5 of 11




PLF. DEF. Date
                 Marked:              Admitted:              Description of Exhibits
No.   No offered
                                                       John Staples email to Tyson and
      40                                               Sysco employees re: RMFS &
                                                       DSM (Staples 757)
                                                       John Staples email to Brooke
      41                                               Fowler re: DSM (John Staples
                                                       Deposition Exhibit No. 28)
                                                       Chris Drazan email to John Staples
      42                                               re: our call (with attachment)
                                                       (RADIAN-GT 108-10)
                                                       Endorsed RMFS check to DSM
      43                                               Sales & Marketing for $78,006.55
                                                       (Simmons 224)
                                                       John Staples email to Keri Simms
      44                                               re: potential case (John Staples
                                                       Deposition Exhibit No. 44)
                                                       Calendar invitation from Chip
                                                       Miller for call to discuss RMFS
      45
                                                       concerns at 10-24-2017, 8:30 am
                                                       (Simmons 123)
                                                       John Staples acceptance of Chip
                                                       Miller’s calendar invitation for call
      46                                               to discuss RMFS concerns at 10-24-
                                                       2017, 8:30 am (John Staples
                                                       Deposition Exhibit No. 45)
                                                       Matt Free email to Chip Miller,
                                                       David Rose, and David Jackson re:
      47
                                                       updated RMSF pricing (Simmons
                                                       124-25)
                                                       David Jackson email to Herschel
                                                       Walker and Ron Eisenman re:
      48
                                                       RMFS Board Meeting (Simmons
                                                       157-61)
                                                       John Staples email to Chip Miller
      49                                               re: untrained telemarketers
                                                       (Simmons 126-28)




  DEFENDANT SIMMONS PREPARED FOODS, INC.’S
  EXHIBIT LIST                                                               PAGE 5
           Case 7:18-cv-00160-LSC Document 118 Filed 01/19/20 Page 6 of 11




PLF. DEF. Date
                 Marked:              Admitted:              Description of Exhibits
No.   No offered
                                                       Julie Blanchard email to Carol
      50                                               Walker re: Peachtree Packaging PO
                                                       error (RMFS 312)
      51                                               John Staples email to David
                                                       Jackson, Chip Miller, and Matt Free
                                                       re: update on meeting with Herschel
                                                       Walker, Julie Blanchard, and Ron
                                                       Eisenman (Simmons 129)
      52                                               Kim Staples email to Blaine Walker
                                                       re: need answers – input needed
                                                       (Kim Staples Deposition Exhibit
                                                       No. 65)
      53                                               Herschel Walker email to David
                                                       Jackson re: RMFS board meeting
                                                       (RMFS 257-60)
      54                                               John Staples email to Herschel
                                                       Walker, Julie Blanchard, Kim
                                                       Staples, and Ron Eisenman re:
                                                       SWOT analysis (Staples 3999-
                                                       4001)
      55                                               Text messages re: Goodman (RT-
                                                       047-48)
      56                                               David Jackson notification re: John
                                                       Staples calendar invitation at 12-11-
                                                       2017, 10:00 a.m. (Simmons 130)
      57                                               John Staples email to Bud Taylor
                                                       re: DSM (Robert Thurber
                                                       Deposition Exhibit No. 31)
      58                                               Julie Blanchard’s handwritten notes
                                                       of December 12, 2017 meeting
                                                       (RMFS 114-17)
      59                                               Text messages discussing NEWCO
                                                       (RT-051)
      60                                               Text messages re: meeting and
                                                       structure of business (RT-050-51)




  DEFENDANT SIMMONS PREPARED FOODS, INC.’S
  EXHIBIT LIST                                                               PAGE 6
           Case 7:18-cv-00160-LSC Document 118 Filed 01/19/20 Page 7 of 11




PLF. DEF. Date
                 Marked:              Admitted:              Description of Exhibits
No.   No offered
      61                                               John Staples email to Robert
                                                       Thurber re: 2018 (John Staples
                                                       Deposition Exhibit No. 56)
      62                                               Herschel Walker email to David
                                                       Jackson re: John Staples’
                                                       termination (RMFS 118-19)
      63                                               Ron Eisenman email to Herschel
                                                       Walker and David Jackson re:
                                                       memorandum to Herschel Walker
                                                       about John Staples (RMFS 106-08)
      64                                               Transcript of December 27, 2018
                                                       meeting with Herschel Walker, Ron
                                                       Eisenman, and John Staples (with
                                                       audio recording) (RMFS 120-201,
                                                       RMFS 452 (audio))
      65                                               David Jackson email to Linda Ross
                                                       re: RMFS change (Simmons 131)
      66                                               noreply@simfoods.com email to
                                                       separation_team@sifoods.com re:
                                                       John Staples (Simmons 033)
      67                                               David Jackson email to Herschel
                                                       Walker re: John Staples’
                                                       termination (RMFS 111-13)
      68                                               Ron Eisenman email to John Staples
                                                       re: Purchase Agreement (DSM)
                                                       (Staples 1-2, 5-21)
      69                                               Ron Eisenman email to Herschel
                                                       Walker, Julie Blanchard, Kim
                                                       Staples, and John Staples re: broker
                                                       agreement termination letter
                                                       (RMFS to DSM) (Staples 3-4)
      70                                               Personnel Action Form for John
                                                       Staples’ termination (Simmons 32)
      71                                               John Staples’ 2017 W-2 (Simmons
                                                       9-10)




  DEFENDANT SIMMONS PREPARED FOODS, INC.’S
  EXHIBIT LIST                                                               PAGE 7
           Case 7:18-cv-00160-LSC Document 118 Filed 01/19/20 Page 8 of 11




PLF. DEF. Date
                 Marked:              Admitted:              Description of Exhibits
No.   No offered
      72                                               John and Kim Staples’ 2017 Tax
                                                       return (John Staples Deposition
                                                       Exhibit No. 62)
      73                                               Ron Eisenman email to John
                                                       Staples and Kim Staples re:
                                                       withdrawal of offer (Staples 23-24)
      74                                               Robert Thurber’s text messages
                                                       (RT-1-73)
      75                                               Herschel Walker email to Kim
                                                       Staples re: DSM’s commission
                                                       (John Staples Deposition Exhibit
                                                       No. 10)
      76                                               Herschel Walker email to David
                                                       Jackson re: brokerage termination
                                                       letter (RMFS to DSM) (Simmons
                                                       162-63)
      77                                               Chip Miller email to David Jackson
                                                       and Linda Ross re: Blair Staples
                                                       (Simmons 168)
      78                                               David Jackson email to Chip Miller
                                                       re: termination of Blair Staples
                                                       (Simmons 167)
      79                                               Carol Walker email to Herschel
                                                       Walker re: ACH (RMFS 304-06)
      80                                               Mimecast forward of John Staples’
                                                       email to Robert Thurber re “John
                                                       forwarding confidential RMFS
                                                       Trade info to R. Thurber” (Robert
                                                       Thurber Deposition Exhibit No. 33)
      81                                               Julie Blanchard email to Herschel
                                                       Walker, Mike King, and Ron
                                                       Eisenman re: Chris Drazan’s
                                                       October 19, 2017 email to John
                                                       Staples and Robert Thurber (Robert
                                                       Thurber Deposition Exhibit No. 26)
      82                                               Defendants’ Expert Report –
                                                       Richard Neathammer, CPA

  DEFENDANT SIMMONS PREPARED FOODS, INC.’S
  EXHIBIT LIST                                                               PAGE 8
           Case 7:18-cv-00160-LSC Document 118 Filed 01/19/20 Page 9 of 11




PLF. DEF. Date
                 Marked:              Admitted:              Description of Exhibits
No.   No offered
      83                                               Plaintiffs’ Third Amended
                                                       Complaint
      84                                               Plaintiffs’ Responses to Simmons’
                                                       First Set of Interrogatories
      85                                               Plaintiffs’ Responses to HWE and
                                                       RMFS’ Interrogatories
      86                                               Plaintiffs’ Supplemental Responses
                                                       to HWE and RMFS’ Interrogatories
      87                                               Plaintiffs’ Responses to HWE and
                                                       RMFS’ Second Interrogatories
      88                                               Plaintiffs’ Rule 26 Initial
                                                       Disclosures




  DEFENDANT SIMMONS PREPARED FOODS, INC.’S
  EXHIBIT LIST                                                               PAGE 9
      Case 7:18-cv-00160-LSC Document 118 Filed 01/19/20 Page 10 of 11




                                              Respectfully submitted,

                                              /s/ Talley R. Parker
                                              Thomas A. Davis (ASB-5877-S56T)
                                              JACKSON LEWIS P.C.
                                              800 Shades Creek Parkway, Suite 870
                                              Birmingham, AL 35209
                                              Telephone: 205-332-3101
                                              Facsimile: 205-332-3131
                                              DavisT@jacksonlewis.com

                                              Talley R. Parker
                                              Texas Bar No. 24065872
                                              (Admitted Pro Hac Vice)
                                              JACKSON LEWIS P.C.
                                              500 N. Akard, Suite 2500
                                              Dallas, Texas 75201
                                              Telephone: 214-520-2400
                                              Facsimile: 214-520-2008
                                              talley.parker@jacksonlewis.com

                                              Ethan J. Davis
                                              Texas Bar No. 24107748
                                              (Admitted Pro Hac Vice)
                                              JACKSON LEWIS P.C.
                                              500 N. Akard, Suite 2500
                                              Dallas, Texas 75024
                                              Telephone: 214-520-2400
                                              Facsimile: 214-520-2008
                                              ethan.davis@jacksonlewis.com

                                              ATTORNEYS FOR DEFENDANT
                                              SIMMONS PREPARED FOODS,
                                              INC.




DEFENDANT SIMMONS PREPARED FOODS, INC.’S
EXHIBIT LIST                                                            PAGE 10
      Case 7:18-cv-00160-LSC Document 118 Filed 01/19/20 Page 11 of 11




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 19th day of January, 2020, a true and correct copy

of the foregoing document has been served via the Court’s CM/ECF filing system

upon the following counsel of record:

                               Keri Donald Simms
                            Webster Henry Firm, P.C.
                                 Suite 445 East
                            Two Perimeter Park South
                           Birmingham, Alabama 35243
                           ksimms@websterhenry.com

                             Counsel for Plaintiffs
                        Kimberly Staples and John Staples

                             George W. Walker, III
                           THE FINLEY FIRM, P.C.
                            P.O. Box 3596 (36831)
                               611 E Glenn Ave.
                            Auburn, Alabama 36830
                          gwwalker@thefinleyfirm.com
                     Michael J. King (Admitted Pro Hac Vice)
                        GREENBERG TRAURIG, LLP
                            3333 Piedmont Road NE
                            Terminus 200, Suite 2500
                             Atlanta, Georgia 30305
                                kingm@gtlaw.com

                            Counsel for Defendants
                        H. Walker Enterprises, LLC and
                      Renaissance Man Food Services, LLC

                                        /s/ Talley R. Parker
                                         Talley R. Parker




DEFENDANT SIMMONS PREPARED FOODS, INC.’S
EXHIBIT LIST                                                                  PAGE 11
